Citation Nr: 9925559	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

Entitlement to service connection for diabetes mellitus, 
bursitis, gout, and arthritis of the feet, ankles and knees, 
claimed as secondary to cold weather injury.  




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the RO.  


FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran suffers from diabetes mellitus, bursitis, gout, or 
arthritis of the feet, ankles or knees that is due to cold 
weather injury or that is due to any other disease or injury 
during service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus, bursitis, gout, and arthritis of the feet, ankles 
or knees, claimed as secondary to cold weather injury, is not 
well grounded.  38 U.S.C.A. §  5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis and diabetes 
mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are entirely negative 
for complaints or findings referable to diabetes mellitus, 
bursitis, gout or arthritis of the feet, ankles or knees.  
Although the veteran has presented medical evidence which 
documents that he currently suffers from the disabilities on 
appeal, these disorders were first manifest many years after 
separation from service, and there is no competent medical 
evidence submitted which would serve to link any currently 
demonstrated disability to cold weather injury or any other 
disease or injury in service.  As a lay person, the veteran 
is not competent to offer an opinion as to questions of 
medical diagnosis or causation.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

In the absence of medical evidence that the veteran suffers 
from diabetes mellitus, bursitis, gout or arthritis of the 
feet, ankles or knees due to disease or injury in service, 
the Board must conclude that the veteran has failed to meet 
his initial burden of producing evidence of a well-grounded 
claim and this claim must be denied.  The Board also notes 
that the veteran has contended that the October 1997 VA 
examination was inadequate as it was not appropriate for the 
benefits sought.  The report of examination shows that the 
veteran received a cardiovascular examination in the surgery 
clinic.  The diagnosis shows that the veteran had normal 
circulation.  As the veteran has claimed multiple 
disabilities resulting from cold weather exposure, the VA 
examination that was afforded to the veteran was appropriate 
for the evaluation of his claim.

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board finds that a remand is not required in 
this case as the veteran has not put VA on notice of the 
existence of 
competent evidence that would support his claim for service 
connection.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for diabetes mellitus, bursitis, gout, 
and arthritis of the feet, ankles and knees, claimed as 
secondary to cold weather injury, is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

